Aulisi, J.
In this proceeding under article 78 of the CPLR, the petitioner seeks to review and annul the determination of the Commissioner of Motor Vehicles, revoking his driver’s license because of his refusal to submit to a chemical blood test (Vehicle and Traffic Law, § 1194). The proceeding has been transferred to this court for disposition pursuant to CPLR 7804 (subd. [g]). The language and purpose of section 1194 is clear and unequivocal. An operator of a motor vehicle may lose his license if he drives while intoxicated and he permits a test of his blood or if he refuses to permit the test. Upon the record before us, we have no alternative but to agree with respondent. The evidence, in our opinion, is sufficient to sustain a finding (1) that the Deputy Sheriff who arrested petitioner had reasonable grounds to believe petitioner was driving while intoxicated and (2) that petitioner refused to submit to the test prescribed by statute. Determination confirmed, without costs.
Gibson, P. J., Herlihy, Taylor and Hamm, JJ., concur.